UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4094



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BARBARA HAWKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-48)


Submitted:   September 1, 2004        Decided:   September 17, 2004


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher M. Davis, Mary E. Davis, DAVIS & DAVIS, Washington,
D.C., for Appellant. Thomas M. DiBiagio, United States Attorney,
Stuart A. Berman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Barbara Hawkins appeals her jury convictions and twenty-

four month sentence for making false statements at trial and

obstruction of justice, in violation of 18 U.S.C. §§ 1503 and 1623

(2000).   Hawkins   was   convicted   of    committing   perjury   in   two

criminal trials in which she testified for the defendant, Ahmad

Perry, who is her son.

          Hawkins raises three claims on appeal. First, she claims

the district court abused its discretion in refusing to permit

certain lines of questioning to her treating physician and co-

worker.   Next, she maintains that the court erred in denying her

motion for acquittal pursuant to Fed. R. Crim. P. 29 at the close

of the Government’s case-in-chief.         Lastly, she argues the court

abused its discretion at sentencing in declining to authorize funds

for defense counsel to retain a mental health expert pursuant to 18

U.S.C. § 3006A(e)(1) (2000) and in denying her motion for a

downward departure. For the following reasons, we affirm Hawkins’s

convictions and sentence.

          We find that the court did not abuse its discretion in

refusing to permit Hawkins’s treating physician and her co-worker

to present lay testimony as to Hawkins’s emotional state.               In

addition, we find that substantial evidence supported Hawkins’s

jury convictions.   See Glasser v. United States, 315 U.S. 60, 80

(1942); United States v. Littleton, 76 F.3d 614, 618 (4th Cir.


                                - 2 -
1996).    We therefore find that the district court did not err in

denying Hawkins’s Rule 29 motion for acquittal.                  See Glasser, 315

U.S. at 80; United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir.

1993).       Finally, we       conclude that the court did not abuse its

discretion in declining to authorize funds for defense counsel to

retain a mental health expert as unnecessary under 18 U.S.C. §

3006A(e)(1)    (2000)    and    in    denying    her    motion    for   a   downward

departure based primarily on diminished capacity.

            Accordingly,       we     affirm     Hawkins’s       convictions    and

sentence.     We also grant Hawkins’s motion for leave to file a

supplemental brief asserting that Blakely v. Washington, __ U.S.

__, 124 S. Ct. 2531 (2004), invalidates her sentence imposed under

the federal sentencing guidelines.              On August 2, 2004, we entered

an order in United States v. Hammoud, No. 03-4253, 2004 WL 17030309

(4th Cir. Aug. 2, 2004) (order), petition for cert. filed, ___

U.S.L.W. ___ (U.S. Aug. 6, 2004) (No. 04-193), concluding that

Blakely did not affect the validity of a sentence imposed under the

federal     sentencing   guidelines.            Thus,    after     reviewing    the

defendant’s supplemental brief, we find no plain error under

Blakely occurred in imposing Hawkins’s sentence.                 We dispense with

oral   argument   because       the    facts     and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                            AFFIRMED


                                       - 3 -